139 F.3d 904
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas W. FISCHER, Plaintiff-Appellant,v.Gerald F. SEVIER;  William Silviera;  Brett Alldredge;Howard Broadman;  Kile R. McCarty;  JosephHorswill;  Linda Kay Fischer;  PatrickJ. O'Hara, Defendants-Appellees.
No. 97-15321.D.C. No. CV-96-06038-REC.
United States Court of Appeals, Ninth Circuit.
Submitted February 9, 1998.**Decided Feb. 19, 1998.

Appeal from the United States District Court for the Eastern District of California Robert E. Coyle, Chief Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Thomas W. Fischer appeals pro se the district court's summary judgment and Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. §§ 1983 and 1985(3) action.  We have jurisdiction under 28 U.S.C. § 1291.


3
After a de novo review, see Arizona State Carpenters Pension Trust Fund v. Citibank (Ariz.), 125 F.3d 715, 721 (9th Cir.1997), we affirm for the reasons stated in the district court's order filed on January 24, 1997.1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, we deny Fischer's request for oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 To the extent that Fischer challenges the propriety of the state court's decisions, we lack jurisdiction to review them.  See Pedrina v. Chun, 97 F.3d 1296, 1303 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 2441, 138 L.Ed.2d 201 (1997)